Citation Nr: 0936945	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for renal 
calculus, meatal stenosis, urethral stricture, bacteremia, 
and urinary infection.

2.  Entitlement to service connection for renal calculus, 
meatal stenosis, urethral stricture, bacteremia, and urinary 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claim was certified for appeal by the 
Winston-Salem, North Carolina, RO.

On his Form 9, the Veteran requested a hearing.  In November 
2007, he withdrew his request, with no intention of 
rescheduling.  Therefore, there is no pending hearing request 
at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for renal 
calculus, meatal stenosis, urethral stricture, bacteremia, 
and urinary infection is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1993 Board decision denied a claim of 
entitlement to service connection for renal calculus, meatal 
stenosis, urethral stricture, bacteremia, and urinary 
infection.  In absence of a timely appeal, that decision is 
final.

2.  The evidence submitted since the January 1993 Board 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for renal calculus, meatal stenosis, urethral 
stricture, bacteremia, and urinary infection, and raises a 
reasonable possibility of substantiating that claim.

CONCLUSION OF LAW

The January 1993 Board decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for renal calculus, meatal 
stenosis, urethral stricture, bacteremia, and urinary 
infection.        38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 
(West 2002 & Supp. 2009);  38 C.F.R. §§ 3.156(a), 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The Veteran was also provided with 
specific notice regarding disability ratings and effective 
dates.  The appellant was informed by means of the March 2006 
letter that he needed to submit new and material evidence, 
those terms were defined, and the reason for the prior denial 
was properly stated.  Therefore, the requirements of Kent 
have been met.  The April 2006 rating decision reflects the 
initial adjudication of the claim after issuance of the March 
2006 letter.

VA has met the duty to assist the Veteran in the development 
of his claim.  Hence, the case is ready for adjudication.


Analysis

The Veteran's claim to reopen was denied in an April 2006 
rating decision.  In an August 2006 rating decision, the RO 
considered the claim on the merits without specifically 
reopening the claim.  Regardless of the RO's actions 
regarding reopening a veteran's claim, the Board must 
independently address the issue of reopening a previously 
denied claim.  That is, whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted); see also Barnett v. 
Brown, 83 F.3d 1380 (1996).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R.    § 3.303(d).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was originally denied entitlement to service 
connection for renal calculus, meatal stenosis, urethral 
stricture, bacteremia, and urinary infection because no 
evidence was submitted showing in-service incurrence or 
aggravation, or that renal calculi were manifest to the 
required degree within a year of service separation.  See 
January 1993 Board decision.  Therefore, for evidence to be 
new and material, it must relate to establishing incurrence 
or aggravation of the Veteran's disabilities during service.  

The Veteran, who is a urologist, contends that during active 
duty, his pre-existing constricted urethra condition was 
aggravated by fever and dehydration.  He states that he 
underwent a urethral meatotomy in 1945 and sustained meatal 
scarring, causing recurrent urinary tract infections and 
urethral strictures.  These contributed to renal calculi 
formation and poor bladder function, eventually resulting in 
his current disabilities.  Since the January 1993 Board 
decision, the Veteran has submitted several statements from 
his treating urologists noting that his current chronic 
urethral problem was complicated by multiple urethral 
dilatations that occurred during service, and these 
dilatations caused further renal and urological problems.  
They also attributed episodes of dehydration as an 
aggravating factor of this problem.

The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, the only available service 
records of record are his DD-214 and morning reports showing 
hospitalizations for an unspecified problem.  As the Veteran 
is essentially unable to provide his service records to 
establish his service-connection claim, the Board finds that 
the opinions by his treating urologists qualify as new and 
material evidence, as they address the possibility of in-
service incurrence or aggravation and secondary causation of 
his disorders.  Therefore, the Board reopens the claim of 
entitlement to service connection for renal calculus, meatal 
stenosis, urethral stricture, bacteremia, and urinary 
infection.


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim of entitlement to service connection for 
renal calculus, meatal stenosis, urethral stricture, 
bacteremia, and urinary infection, and the petition to reopen 
is granted.


REMAND

The record contains multiple opinions regarding the Veteran's 
current urological disabilities.  In this regard, it is noted 
that all of these opinions are based on the Veteran's self-
reported history of pre-service and in-service events.  
Relevant service treatment records are not available.  A 
March 2006 opinion from a treating urologist stated that the 
Veteran had urethral strictures dating back to his childhood, 
and he was treated with a meatotomy while in service.  
Thereafter, he developed kidney stones due to an infection 
caused by the stricture and had a partial nephrectomy as a 
result.  A similar opinion was offered in March 2006, 
specifically noting that the environment while on active duty 
aggravated his problems, namely from failure to maintain 
adequate hydration.  In a June 2006 opinion, a treating 
urologist also stated that the Veteran had a chronic urethral 
problem that was complicated by multiple urethral dilatations 
during his service in the Philippines during World War II.  
It was additionally noted, however, that the stone disease 
for which the Veteran was being treated was unrelated to his 
claim.  The urologist requested that the Veteran be provided 
with a new evaluation of his claim by a urologist familiar 
with his disease in order to determine the extent of in-
service aggravation.  This request was denied in an August 
2006 rating decision. 

The Board finds that a VA examination is required to 
determine the extent, etiology, and classification of the 
Veteran's disabilities, as well as to determine whether a 
urological disorder had its onset during service or whether 
his active duty service aggravated any pre-existing urethral 
disability.  Prior to doing so, it would be beneficial to 
ensure, to the degree possible, that all available post-
service medical records relating such disability be obtained.  
In this regard, the Board notes that the Veteran has been 
reported to have had ongoing treatment at the VAMC, Asheville 
(although only entries from March 2006 are of record), from 
Victoria Urological Group, and from an unidentified physician 
in Savannah.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, including inviting the Veteran 
to submit or identify new, pertinent 
records.  In this regard, all treatment 
records should be secured from VAMC, 
Asheville, and from Victoria Urology Group.  
If the Veteran identifies any additional 
private medical records pertaining to his 
urology care, the RO should take 
appropriate action to secure those records.  
All attempts to secure this evidence must 
be documented in the claims file.  

2.  After completion of the foregoing, the 
RO must provide the Veteran with a VA 
examination by a urologist.  The Veteran's 
claims file, to include any newly submitted 
evidence, is to be provided to and reviewed 
by the urologist prior to the examination.  
All findings should be fully documented and 
explained in detail.  A thorough history 
should be elicited from the Veteran.  After 
a full examination and thorough review of 
the record, the examiner must 1) clearly 
diagnose all present urological disorders; 
2) opine whether it is at least as likely 
as not, i.e., at least a 50/50 chance, that 
the described conditions of service (such 
as dehydration) could aggravate a urethral 
problem such as the Veteran has reported 
existed before military service beyond the 
natural scope of its disease; 3) opine 
whether it is at least as likely as not 
that any diagnosed urologic disorder was 
incurred in or aggravated beyond the 
natural scope of the disease by active duty 
service; 4) if there is a finding that any 
disorder is related to the Veteran's active 
duty service, opine whether it is at least 
as likely as not that the disorder(s) 
caused any other diagnosed urologic 
disorder(s).  A complete and clear 
rationale explaining the reasons for the 
opinions offered must be provided.  If the 
urologist finds that any disorder is 
related to the Veteran's active duty 
service, then he or she should identify 
those symptoms which are attributable to 
his service-connected disorder(s), and 
which are attributable to his non-service-
connected disorder(s).  If the examiner 
cannot provide opinions on the above 
questions without resorting to speculation, 
he or she must so state and explain why 
speculation is needed to reach the opinions 
requested. 

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for renal calculus, meatal 
stenosis, urethral stricture, bacteremia, 
and urinary infection.  If the claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


